      Case 1:11-cv-01590-LTS-HBP Document 684 Filed 01/12/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNIVERSITAS EDUCATION, LLC,

                         Plaintiff,
                                                             Case Nos. 11-1590-LTS and
 v.                                                          11-8726-LTS
 NOVA GROUP, INC., et al.,
                                                             CERTIFICATE OF SERVICE
                          Defendants.


       I hereby certify that in compliance with Rule 7.2 of the Local Civil rules of the United

States District Court for the Southern and Eastern Districts of New York, I caused true and correct

copies of the unpublished authorities cited in Universitas Education, LLC’s response to Daniel

Carpenter’s letter motion to be provided to Daniel Carpenter by mailing such authorities to the

address listed below on January 11, 2021:

                                           Daniel Carpenter
                                          18 Pond Side Lane
                                        West Simsbury, CT 06092

The mailing was sent from the post office via priority mail in a postage paid properly addressed

wrapper, and left under the exclusive care and custody of the United States Postal Service.

Dated: Alexandria, Virginia
       January 12, 2021

                                                            /s/ Benjamin Chernow
                                                            Benjamin Chernow




                                                1
